Citation Nr: 1216819	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to January 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah, which-in pertinent part, denied the benefit sought on appeal.  The RO in Denver, CO, exercises current jurisdiction over the claims file.

The August 2008 rating decision also denied entitlement to service connection for bilateral flat foot; tinnitus; insomnia; and, a right ankle disorder, and the Veteran appealed those determinations as well.  A statement of the case (SOC) was issued in April 2009.  The Veteran indicated on his substantive appeal (VA Form 9), however, that he perfected an appeal only as to the low back claim.  See 38 C.F.R. §§ 20.200 and 20.202 (2011).  A decision review officer (DRO), in an April 2009 rating decision, granted entitlement to service connection for bilateral flat foot with an initial noncompensable rating, effective in January 2008.  A May 2009 RO letter informed the Veteran of the decision.  There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date.  Service connection for low back disability is the only issue currently before the Board.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing testimony is in the claims file and has been reviewed.


FINDING OF FACT

The preponderance of the evidence shows that chronic low back disability did not have its clinical onset in service or for many years thereafter and is not otherwise related to active duty.

CONCLUSION OF LAW

Chronic low back disability was not incurred or aggravated in service, nor may arthritis of the spine be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the June 2008 RO letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The evidence reflects the Veteran was not afforded a VA examination prior to the initial adverse decision, but he was afforded one prior to issuance of the SOC.  See 38 C.F.R. § 3.159(c)(4).  In as much as a DRO reviewed the Veteran's claim on a de novo basis after the March 2009 VA examination and prior to issuance of the SOC, the Board finds the Veteran was not prejudiced, and he received the assistance he asserted in his notice of disagreement was due him.  There is no indication or assertion by the Veteran or his representative that there is additional information or evidence that should have been, or needs to be, developed.  The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the claims process.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

VA medical records reflect that the Veteran has degenerative joint disease and strain of the lumbosacral spine.  The Veteran asserts this current low back disorder is a continuation of an in-service strain he sustained during active service as, per his assertions, he experienced continued back pain after the incident; or, in the alternative, the in-service event predisposed him to low back injuries.  After considering the evidence of record, the Board rejects the Veteran's assertions.

Service treatment records of April 1994 note the Veteran's complaints of back pain after participating in a wrestling match the day before.  The Veteran reported he was unable to finish the match, and he identified the location of the pain as mid-thoracic to lumbosacral area, and he denied any loss of sensation.  Physical examination revealed marked spasms bilaterally of the paravertebral muscles, but no motor or sensory deficit.  X-rays were read as having shown a normal lumbosacral spine.  The examiner diagnosed a back strain and prescribed Tylenol 3 and Robaxin.  At a follow-up the next day, the Veteran reported his back felt ok, and he denied any tingling or numbness into the lower extremities.  The Veteran was instructed to continue the prescribed medications and apply heat to the area, and he was authorized light duty for 14 days.

On his October 1996 Report of Medical History for his physical examination for separation, the Veteran denied that he had or had had recurrent back pain.  The October 1996 Report of Medical Examination for Release from Active Duty notes the Veteran's spine was assessed as normal.  The examiner made no notations related to the Veteran's back.
In his January 2008 statement submitted with his claim for VA compensation, the Veteran asserted that his back had hurt ever since the April 1994 strain sustained in the wrestling match, mostly in the morning.  The Veteran also noted that he had regularly pulled his back muscles over the prior five or six years.  In later statements dated in 2010, the Veteran asserts that the opinions of his private chiropractor, Dr. H., and his treating VA physician, Dr. J, should establish his claim, as they have submitted opinions that it is likely that the Veteran's current low back symptomatology is linked to the 1994 in-service strain sustained in a wrestling match.  

VA received the Veteran's claim for VA compensation for his low back in January 2008.  VA outpatient records note Dr. J's entry of that same month of the Veteran's reported history that his back was progressively worse, 10 years total, and that it was worse in the morning.  Dr. J also noted the Veteran was a VA employee.  Physical examination revealed no positive findings, and Dr. J noted the Veteran's low back pain sounded like it was musculoskeletal in nature, and he ordered x-rays.  The x-ray examination report notes the x-rays were read as having shown mild wedging of the T11 and T12 vertebral bodies, with ostephytosis at the inferior anterior corner of T12.

Dr. H sent a report to Dr. J in April 2008.  Dr. H noted the Veteran complained of chronic low back pain, worse in the morning, as well as left hip pain on bowling, and reported he served in the Marines, and he had wrestling injuries when he was younger.  Dr. H noted the Veteran worked as a case reviewer for VA, and he also noted the Veteran brought the January 2008 VA x-ray examination report with him.  Based on the Veteran's reported history, his physical examination, and the VA x-ray examination report, Dr. H assessed chronic thoracolumbar pain of mechanical origin and secondary degenerative joint and degenerative disc disease per plain film.  Dr. H noted that he asked the Veteran to bring the actual x-ray films, or he would take his own, and he prescribed sessions of manipulation, trigger point therapies, and stretching exercises.  Dr. H provided an October 2008 supplemental report that noted he reviewed the Veteran's medical records, x-rays, and history of the 1994 injury, and opined that it is very likely the Veteran's current degenerative joint disease in his thoracic spine is directly related to the 1994 wrestling injury.  Dr. H also noted the Veteran sustained a low back strain in 2004 when he picked up a child; but he opined that particular incident would not have produced the degree of degenerative joint disease the Veteran has in four years, and that there was no other medical history evidence that would induce degenerative joint disease in the Veteran's thoracic spine.  Dr. H also noted that the 1994 x-rays of the thoracolumbar region were negative.  Dr. J indicated by a handwritten annotation on Dr. H's report that he concurred with the assessment.  Dr. J also noted in a March 2010 letter that the Veteran had been a patient in his VA clinic since 2007, and that he realized minimal relief from Dr. H's treatment and physical therapy.  Dr. J noted further that he was a physician for the All-Army wrestling team for three years, and he opined it was likely the Veteran's chronic low back pain is secondary to the 1994 in-service low back strain sustained while wrestling.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  While performing that function, the Board may favor the opinion of one competent medical expert over that of another, provided the reasons for a particular preference are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 31 (1998) and Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

At the hearing the Veteran testified that he in fact experienced post-service continuous low back symptoms, including low back pain, after the 1994 injury, even though there was no documented medical treatment.  The Veteran explained that fact by relating that he was not one to complain or go to the doctor, unless he was pretty much incapacitated to the point where he could not perform his job.  The Veteran testified further that, at his physical examination for his release from active duty, a physician assistant told all there that a report of a severe disability would delay one's discharge from active duty and, the Veteran did not want to delay his getting out of the Marine Corps.  See Transcript, p. 5.  

The Board notes the Veteran's October 1996 Report of Medical History reflects he reported a history of a number of medical events during his active service, to include: removal of a giant cell tumor from his right foot; a hernia repair; an ankle fracture; and a history of dizziness.  The Board also notes that the Veteran had to undergo additional genitourinary examination because his urinalysis revealed gross hematuria.  The June 1996 consult notes the Veteran reported an episode of painful gross hematuria.  He denied any prior history of trauma, and he reported he ran 20 to 30 miles a week.  The examiner noted on the consult that the genitourinary examination was unremarkable.  It was eventually diagnosed as a single episode of hematuria of unknown etiology.  In light of his other medical history that was reported in 1996, the Veteran had little, if any, incentive not to report chronic low back pain had he in fact been experiencing it when he separated from active service.

The Veteran submitted two lay statements of two fellow marines who served with him.  C.D.P. attests to the Veteran's high character and integrity, and notes the Veteran was a member of the Marine Corps wrestling team; he sustained a significant back injury; and, the Veteran had problems with his back the whole time the Veteran worked for Mr. P as an instructor at a paralegal course from March 1994 to December 1997.  Mr. P related that the Veteran's back pain was a significant factor in the Veteran having to become a coach rather than wrestle for the Marine Corps.  B.C. noted he was the Veteran's platoon sergeant, the Veteran injured his back wrestling, and he had to go on light duty for a long time as a result, which  Mr. C believed was for longer than six months.  Mr. C related that he knew the Veteran complained of back pain while in the Marine Corps., and he and the Veteran had maintained contact, and he knew the Veteran had continued to have back pain since his time in the Marine Corps; and, the Veteran continued to complain of back pain to the present day.

First the Board acknowledges Mr. P's and Mr. C's statements are competent evidence, as they provide information on events  they claim to have personally observed, at least in part.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Board finds the reliability of their statements must be restricted to the fact that they knew the Veteran sustained some type of back injury in service while wrestling.  The Board notes Mr. P provided an apparent incorrect date for the Veteran's separation from active service, but considers it inadvertent, if not a typographical error.  As set forth earlier, Mr. P noted the Veteran worked for him until December 1997, when he separated.  The Veteran in fact separated from active service in January 1997.

In any event, the Board finds Mr. P's and Mr. C's statements shed little additional light on the Veteran's claim, as it is a documented fact the Veteran experienced a low back strain during his active service.  As for Mr. C, he did not state how he knew the Veteran continued to have back pain from the time he separated from the Marine Corps to the present day.  The Board acknowledges the fact that absence of contemporaneous corroborative medical evidence, alone, is not a sufficient basis for rejecting the credibility of lay evidence; and that the Board must determine whether the lay evidence in and of itself is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Overall, the Board attaches no credibility to Mr. P's statement that the Veteran had problems with his back the whole time he worked for Mr. P, and Mr. C's statement that the Veteran has experienced back pain throughout the entire period.  Mr. C's recall is shown to be inaccurate by the fact, as noted earlier, that the service treatment records note the Veteran was assigned light duty for 14 days.  There simply is no documented support for the assertion the Veteran was on light duty for six months, to include the fact that there is no Profile change related to the back strain.  Affording Mr. C all benefit of the doubt, he may well be co-mingling his recall of the Veteran's stint of light or restricted duty for his back with those related to his other in-service treatment, including surgeries, earlier noted.  The other basis for the Board rejecting the reliability of Mr. P's and Mr. C's recall or assertions that the Veteran continuously complained of back pain during his active service from 1994 onward, is that the service treatment records show the Veteran sought medical treatment for other disorders and injuries during that period, including at least two that necessitated surgery.  In light of the ways of human experience, there simply was no incentive for the Veteran not to have reported chronic low back pain during his presentations for medical treatment had he in fact experienced it after the 1994 strain.  Further, as noted, the urology follow-up noted the Veteran ran 20 to 30 miles a week without any reported problems.  Finally, the Board infers that Mr. P and Mr. C may well have "recalled" what the Veteran reminded them of when he requested statements from them.

As for the Veteran's wife's February 2012 statement, she noted she had known the Veteran for seven years.  Thus, as concerns the Veteran's medical history prior to 2005, she knows only what the Veteran has told her; so, the Board rejects her statement except at it relates to instances of the Veteran's episodes of back pain she may observed since 2005.

The Veteran filed a claim for compensation in 2003 and mentioned foot and ankle disability.  He made no mention of continuing back problems though he knew of the compensation system and had no apparent disincentive for not claiming service connection for chronic back disability at that time.  VA records reflect the Veteran underwent a VA general examination in June 2003 in conjunction with a claim for VA compensation for his feet and ankles.  The examination report reflects the Veteran reported ankle and foot symptoms that started in basic training and continued.  The report notes the Veteran denied any other significant medical problems.  The June 2003 VA examination presented another opportunity for the Veteran to report chronic low back pain, but he did not.

In light of all of the above, the physical examination at separation noted no current low back disorder and assessed the Veteran's spine as normal.  Further, the Board finds the preponderance of the evidence is against the Veteran's assertion that he experienced continuity of symptoms after the 1994 in-service back strain, as his statements are unreliable and in direct contradiction to his Report of Medial History given at service discharge.  The supporting lay statements are also of limited probative value.  38 C.F.R. § 3.303(b).  Private and VA records discussed below also support the finding.

The March 2009 VA examination report reflects the examiner conducted a review of the claims file.  The examiner noted the 1994 in-service episode and the fact that lumbosacral x-rays were negative.  The report notes that seven years after separation from active service, the Veteran felt back pain after he picked up a two-year-old child, and the Veteran sought treatment in January 2007 due to back pain related to a then recent injury.  The examiner also noted the Veteran's VA treatment in January 2008, to include the abnormal 2008 x-ray, and Dr. H's treatment.  The March 2009 VA examination report notes the Veteran reported he did not seek treatment for his back until it became worse in 2004 after lifting the child.  Since that event, the VA examiner noted, an x-ray was noted to be abnormal.  Physical examination of the Veteran's back revealed no tenderness or spasms but mild scoliosis.  Neurological examination was normal, and range of motion testing revealed mild LOM.  The examiner noted that lumbar spine x-rays were read as having shown very minimal dextroconvex curvature which may be positional or fixed, otherwise unremarkable.  The examiner diagnosed lumbosacral strain with mild LOM and x-ray evidence of mild scoliosis, otherwise normal.

The examiner noted the Veteran's 1994 spine x-ray was normal, and that the Veteran had no further back complaints after his treatment in 1994 until the lifting incident in 2004.  The examiner noted further that the April 2008 x-ray abnormality was noted many years following the Veteran's active service.  In light of these factors, the VA examiner opined there was less than a 50 percent probability that the Veteran's current low back disorder was causally related to the 1994 in-service strain.  The RO requested a nexus review of the claims file, as the March 2009 examination report noted Dr. H's treatment but not his and Dr. J's positive nexus opinions on the Veteran's low back.

The June 2009 nexus report reflects the examiner reviewed the claims file, to include the reports of Dr. H and Dr. J, including Dr. H's opinion that the Veteran's degenerative joint disease could not have been caused by the lifting incident four years earlier, and there was no other medical history to explain it.  The VA examiner noted the absence of any documented complaints or treatment for back pain after 1994 until the 2004 lifting incident, and the fact the March 2009 examination report noted the Veteran denied having sought any treatment for his low back until 2004.  The VA nexus reviewer, however, noted that trauma was not an absolute prerequisite for the development for degenerative joint disease; but, if an injury were severe enough to create degenerative disease down the road, it would have manifested more in the way of symptomatology and over a longer period of time.  The medical records do not show that to be the case after the Veteran's 1994 in-service back strain.  As a result, the VA reviewer opined that there is less than a 50 percent probability that the Veteran's low back disorder is secondary to the 1994 back strain sustained in a wrestling match.
As noted earlier, the Veteran asserts Dr. H's and Dr. J's opinions should receive the greater weight, as they are supported by the evidence of record, and present a better rationale than the opinions of the VA examiner.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it substantial or preferential weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

As set forth earlier, Dr. H opined the Veteran had no other significant history that would explain the degree of degenerative joint disease his thoracolumbar spine manifested; and Dr. J concurred.  The evidence of record convinces the Board, however, that the VA examiners' opinions merit the greater weight.  As concerns Dr. J's opinion, the Board acknowledges his report of his prior experience as a physician for a wrestling team, but do not find the opinion as convincing as other evidence of record.  

All of the medical professionals involved in this case note the Veteran's report of a lifting incident in 2004.  At the hearing, the Veteran testified that a friend's child was standing in the road, and he picked up the child, apparently in a quick manner, as a car was approaching.  The Veteran testified further that he then got in his vehicle and left; and, probably 15 minutes later, he was stuck while he was in his car.  The Veteran related that his back spasmed so badly he could not exit his vehicle.  He had to call a friend to come and get him.  Transcript, p. 7.  The private records of the Veteran's primary provider for the period 2004 to 2008 note the Veteran's report of picking up the child in May 2004.  These records also note the Veteran raced go-carts, and in September 2004 he was ejected from one while traveling at 90 miles per hour after the go-cart flipped.  The records note only a shin bruise was revealed by examination.  The Veteran sustained a neck injury in November 2004 when he was thrown from a mechanical bull.  No low back involvement was noted.

Dr. H may believe the 2004 injury did not explain the Veteran's degenerative joint disease reported in the January 2008 x-ray, which the Board notes the March 2009 VA x-rays do not confirm.  Further, Dr. H's records so not reflect that he took subsequent x-rays.  In any event, the evidence of record is more in accord with the opinions of the VA examiners, especially the reviewing examiner in June 2009.  He noted in the June 2009 report that an injury significant enough to cause degenerative joint disease would also cause noticeable symptoms.  The medical evidence shows the Veteran's low back symptoms to have become significant and chronic after the 2004 lifting injury.  As discussed in detail earlier, there is no credible evidence of complaints of continuous low back pain between 1995 and May 2004.  When the Veteran filed for VA compensation in 2003, he did not mention back problems.  Further, neither is there evidence that arthritis manifested at least to a compensable degree within one year of the Veteran's separation from active service.  Thus, the Board affords greater weight to the VA examiners' opinions noted in the March 2009 and June examination reports than the opinions of Doctors H and J.  Consequently, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on appeal is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for low back disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


